DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 16, 2022 was considered by the examiner.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4,
Claim is indefinite because claim 1 states the device is “without a p-type Ga2O3 single crystal transistor”, but then in claim 4 Applicant adds a p-type semiconductor layer. This term is broad enough to mean a single crystal layer. Therefore, claim 4 appears to be in the exact opposite of what is being claimed in claim 1. As such one of ordinary skill in the art would not know if the device has a p-layer or not. Thus, the metes and bounds of the claim are unclear which results in the claim being indefinite. 
Examiner note: it appears that Applicant needs to change “without a p-type Ga2O3 single crystal transistor” to “without a p-type Ga2O3 single crystal” to make it consistent with all the other claims.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2014/0217405 A1) (“Sasaki”), in light of evidentiary reference Porter, Hugh L., “Thin Film Growth and Doping Characteristics of ZnO AND β-Ga2O3”, January 20, 2005, pgs 1-162 (https://repository.lib.ncsu.edu/handle/1840.16/4241) (“Porter”), with motivation provided by  Marko J. Tadjer et al 2016 ECS J. Solid State Sci. Technol. 5 P468 (“Marko”)
Regarding claim 1, Sasaki teaches at least in figure 4:
an n-type semiconductor layer (2/3/6) that comprises (detailed below)
an n-type Ga2O3-based single crystal (6; ¶ 0079, where 6 is undoped; Evidentiary reference Porter teaches in pgs. 27-28 that undoped (or intrinsic) β-Ga2O3 is inherently n-type) and has a plurality of trenches (area occupied by 36 and 31) opening on an upper surface (top surface) (while figure 4 shows a single trench it would have been obvious to one of ordinary skill in the art that they could have duplicated the single trench transistor to create a plurality, or array, of transistors. See Examiner’s amended figure 4 below. One of ordinary skill in the art would have been motivated to create an array of transistors because it would allow them to create designs such as such as tying the devices together to generate more current than a single device allows for, OpAmps, logical gates, and other more complex designs than a single transistor allows for; See MPEP 2144.04(VI)(B), where adding more trenches, i.e. transistors, is a mere duplication of parts),
a gate electrode (31) buried in each of the plurality of trenches (area occupied by 36 and 31), 
the gate electrode (31) comprising a conductor (¶ 0046, where the gate electrode is formed of metal),
the gate electrode (31) being electrically insulated from the n-type semiconductor layer (6) by a gate insulator film (36); 
a source electrode (32) formed on the upper surface of the n-type semiconductor layer (6) and connected to a mesa-shaped region between adjacent trenches in the n-type semiconductor layer (see Examiner’s amended figure 4 below), 
wherein the n-type semiconductor layer (6) comprises a channel layer (area of 6 around the gate 31 and gate insulating layer 36) in which the gate electrode (36) are buried (36 is buried in 6) and channels are formed when the gate voltage is applied (this is a characteristic of the device when used. The prior art will have the same characteristic when used),
a drift layer (3) provided under the channel layer (area of 6 around the gate 31 and the gate insulating layer 36), and 
a contact layer (33a-b) provided on the channel layer (area of 6 around the gate 31 and the gate insulating layer 36) and being in ohmic contact with the source electrode (it is obvious that 33a-b and 32 are in ohmic contact. This is because there are only two types of contacts: ohmic and Schottky, and ohmic. It would have been obvious to one of ordinary skill in the art to choose the type of contact based upon routine design considerations); and 
a drain electrode (35) directly or indirectly connected to the n-type semiconductor layer (6) on an opposite side to the source electrode (32).


    PNG
    media_image1.png
    257
    682
    media_image1.png
    Greyscale
Sasaki does not explicitly teach:
The semiconductor layer contains a group IV element as a donor.

However, based upon the fact that one of ordinary skill in the art knows that undoped Ga2O3 is inherently n-type it would have been an obvious to try the obvious modification of doping the n-type semiconductor layer. One of ordinary skill in the art would have tried to add more doping to the n-type semiconductor in order to change the threshold voltage in the device, and was already known to one of ordinary skill in the art. (Tadjer pg 468 at col. 1). Further, it would have been obvious to one of ordinary skill in the art to intentionally dope the channel because undoped Ga2O3 has a very low turn on voltage and has reverse leakage current. Based upon this it would have been obvious to one of ordinary skill in the art to use a known dopant, such as those listed in ¶ 0039 of Sasaki, and attempt to dope the channel of Sasaki in order to overcome the known deficiencies of undoped Ga2O3.,

Regarding claim 6, Sasaki does not explicitly teach:
wherein the mesa- shaped region has a width of not less than 0.1 µm and not more than 2 µm.
However, this would be a matter of optimizing the distance between the gates. One reason one would want the gates to be close is that it would allow one of ordinary skill in the art to make more of the devices in the same surface area of the die. One reason one would make them further apart is that the equipment cost to make device closer together is more expensive i.e. machine time is more expensive the smaller the device gets and/or the closer the devices get). One of ordinary skill in the art would further optimize how close the devices are, or how far apart they are, in order to take into account how the different devices will interact with each other. For example optimizing the capacitance, on-resistance, etc. Thus, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art for the reason mentioned above.
Regarding claim 10, Sasaki teaches at least in figure 4:
wherein the mesa-shaped region has a width of not less than 0.2 µm and not more than 2 µm (see claim 6 above), and 

Sasaki does not teach:
wherein the donor concentration in the channel layer (area of 6 around the gate 31 and gate insulating layer 36)  is in a range of 1.5x 1017 cm-3 to 2x 1015 cm-3.
However, based upon the analysis of claim 1 above, it would have been obvious to one o of ordinary skill in the art to dope the channel of Sasaki in order to overcome the deficiencies of inherently n-type undoped Ga2O3. As a starting point in their doping of the area of 6 around the gate 31 and gate insulating layer 36 one of ordinary skill in the art would use the lower range of doping for the previous layer (3) as taught by Sasaki in ¶ 0044. They would use the lower range as it is known to work in doping Ga2O3 more n-type, and it would allow them to use the upper range of doping for the layer 3. It would be obvious for one of ordinary skill in the art to try this as the doping ranges are known to work.
Regarding claim 11, Sasaki teaches at least in figure 4:
wherein the drift layer (3) has a donor concentration in a range of not less than 2x 105 cm-3 and not more than 3 x1017 cm-3 (¶ 0044).
Regarding claim 12, Sasaki teaches at least in figure 4:
wherein the n-type semiconductor layer (2,3,6) is an epitaxially grown film on a n- type semiconductor substrate (2) that comprises an n-type Ga203-based single crystal (¶ 0039), and wherein the n-type semiconductor layer contains Cl (Id.).



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, in view of Huang et al. (US 2003/0038335 A1) (“Huang”)
Regarding claim 7, Sasaki does not teach:
wherein a distance from a surface of the n-type semiconductor layer on a side of the drain electrode to a bottom of the trenches is not less than 1 µm and not more than 500 µm.

Huang teaches:
that it is known in the art that the trenches of a trench gate 19 may be between 1 µm and 10 µm. ¶ 0032. Huang teaches that this depth one of ordinary skill in the art would expect the devices to work without excessing trenching (e.g. spending time etching to make the trenches deeper).

Sasaki teaches that layer 3 has a thickness of 10 nm 500 nm, and 6 has a thickness of 0.1 to 100 µm. Therefore, using a trench depth of 1 µm and 10 µm from Huang and a thickness of layers 3/6 from Sasaki (0.11 µm to 100.5 µm), it is obvious that one of ordinary skill in the art using routine skill in the art would have the bottom of the trench be above Sasaki’s layer 2 with the required distance. 


Response to Arguments
Applicant's amendments filed June 16, 2022 have been fully considered.
In response to Applicant’s amendments Examiner is issuing 35 USC § 112(b) rejections for claims 4, and 8-9, and Examiner has modified the rejection for claim 1. 
Applicant’s argument in regards to Sasaki I is unpersuasive, as the secondary references teach that undoped Ga2O3 is inherently n-type, and it has known issues as stated in claim 1. Based upon the known issues it would have been obvious to one of ordinary skill in the art to attempt to overcome them by changing the characteristics of the Ga2O3 channel layer by doping the channel, in order to retain the n-type conductivity, the high resistivity, and reduce the negative effects of undoped n-type Ga2O3. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822